UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

RICO ISAIH HAIRSTON,

Plaintiff,
Case No. 2:17-cv-581
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

FRANKLIN COUNTY SHERRIFF’S
OFFICE CENTER I MAIN JAIL,
et al.,

Defendants.
ORDER

This matter is before the Court on Plaintiff Rico Isaih Hairston’s (“Hairston”) Objection
(ECF No. 97) to the Magistrate Judge’s Report and Recommendation (ECF No. 94), which
recommends that the Court: (1) deny Hairston’s Motion for Judgment, Costs, and Damages (ECF
No. 87) without prejudice to renewal; (2) deny Defendant Franklin County Sheriff's Office’s
(“FCSO”) Motion for Summary Judgment (ECF No. 90); and (3) deny Hairston’s Motion to
Compel Discovery (ECF No. 86) to the extent Hairston seeks to compel depositions of FSCO and
Defendant Burke. Hairston only objects to the Magistrate Judge’s recommendation that this Court
deny his Motion for Judgment, Costs, and Damages. For the reasons that follow, the Court
OVERRULES Hairston’s Objection (ECF No. 97) and ADOPTS the Report and
Recommendation (ECF No. 94), thereby DENYING without prejudice to renewal Hairston’s
Motion for Judgment, Costs, and Damages (ECF No. 87). Because neither FCSO nor Hairston
objected to the remaining portions of the Report and Recommendation, the Court DENIES
FCSO’s Motion for Summary Judgment (ECF No. 90) and Hairston’s Motion to Compel Discovery

(ECF No. 86), to the extent Hairston seeks to compel depositions of FCSO and Defendant Burke.
If a party objects within the allotted time to a report and recommendation, 28 U.S.C. §
636(b)(1)(C) provides that a district court “shall make a de novo determination of those portions
of the report or specified proposed findings or recommendations to which objection is made.” See
also Fed. R. Civ. P. 72(b)(3); United States v. Curtis, 237 F.3d 598, 602-03 (6th Cir. 2001). The
district court “may accept, reject, or modify, in whole or in part, the findings or recommendations
made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3).

Hairston only objects to the Magistrate Judge’s recommendation that the Court deny his
Motion for Judgment, Costs, and Damages. In that Motion, Hairston requests $550,000.00 from
Defendant Burke, but seeks to collect that amount through indemnification from FCSO. (See ECF
No. 87.) Upon reviewing Hairston’s requests, the Magistrate Judge concluded that Hairston did
not submit evidence of his damages but instead listed grievances against FCSO, most of which
were unrelated to the legal mail claims that Hairston alleges in this case. (See ECF No. 56, 57.)

The Magistrate Judge then noted that the following list contains all the relief that Hairston

has quantified:

e Postage from July 2017 to May 2018 $500.00

e Court costs and filing fees $350.00

e Process and service fees $16.00

¢ Jail calls to Clerk’s Office $200.00

e Copies $700.00

e Pain and Suffering! $8,830.00

(Pl.’s Notice at 11 [ECF No. 57].) Additionally, Hairston demands $50,000.00 in compensatory
damages and $500,000.00 in punitive damages, but he never explains how he calculated either
figure. Therefore, the Magistrate Judge concluded that there is currently insufficient evidence

before the Court to award the $550,000 in damages to Hairston. Accordingly, the Magistrate Judge

 

' As the Magistrate Judge pointed out, it seems Hairston calculated this figure by multiplying the sum of his other
cosis by five.
recommended that Hairston’s Motion for Judgment, Costs, and Damages should be denied without
prejudice so that he may renew a similar motion at the resolution of his remaining claims.

In response, Hairston filed his objection, which does not refute the Report and
Recommendation but instead attempts to explain the bases for his requested damages. To that end,
Hairston extrapolates on his unrelated grievances against FCSO. He also describes evidence that
he seeks to offer in the future. By failing to object to any portion of the Magistrate Judge’s decision,
however, the Court is unable to review de novo Hairston’s Motion.

In conclusion, the Court OVERRULES Hairston’s Objection (ECF No. 97) and ADOPTS
the Report and Recommendation (ECF No. 94), and thereby DENIES without prejudice to
renewal Hairston’s Motion for Judgment, Costs, and Damages (ECF No. 87), DENIES FCSO’s
Motion for Summary Judgment (ECF No. 90), and DENIES Hairston’s Motion io Compel

Discovery (ECF No. 86), to the extent Hairston seeks to compel depositions of FCSO and

 

Defendant Burke.
IT IS SO ORDERED.
___7-34-2.014 Lx
DATE ED ND Ay SARGUS, JR.
CHIEF ED STATES DISTRICT JUDGE
